                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

STEPHANIE I. GREENE,                             §
                 Petitioner,                     §
                                                 §
vs.                                              § CIVIL ACTION NO. 4:19-3365-MGL-TER
WARDEN PATRICIA YELDELL,                         §
               Respondent.                       §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING THE PETITION WITHOUT PREJUDICE
           AND WITHOUT REQUIRING RESPONDENT TO FILE A RETURN

       This case was filed as a 28 U.S.C. § 2254 action. Petitioner Stephanie I. Greene (Greene)

is represented by excellent counsel. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting the petition be

dismissed without prejudice and without requiring Respondent Warden Patricia Yeldell (Yeldell)

to file a return. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule

73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on January 2, 2020, Greene filed a motion to stay on

January 3, 2020, and a reply stating she “requests that the Court adopt the Report and

Recommendation and dismiss the habeas case without prejudice.” Greene’s Reply at 2. As such,

she failed to file any objections to the Report.

        “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note). Moreover, a failure to object

waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court the petition is DISMISSED WITHOUT PREJUDICE and without requiring Yeldell

to file a return.

        IT IS SO ORDERED.

        Signed this 27th day of February, 2020, in Columbia, South Carolina.

                                                               s/ Mary Geiger Lewis
                                                               MARY GEIGER LEWIS
                                                               UNITED STATES DISTRICT JUDGE




                                                   2
